DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external end and intern end of key axle, first end of upper linking arm and lower linking arm, second end of upper linking arm and lower linking arm, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependency of this claim is missing in the preamble, it is unclear as to which claim this claim depends on, therefore the scope of the claim limitation is unclear. For the purposes of examination, claim 4 is considered to be dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2,4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Viney US 5865479 (hereinafter referred to as Viney). 

Regarding claim 1, Viney discloses a locking system for securing, within a rectangular frame aperture (not labeled, frame for door) of a safe (room can be considered a ‘safe’), a hinged door (not labeled, col 1 line 10) having a perimeter (not labeled, extends around edge of door) and an external side (faces outside the room) and an internal side (faces into the room) and occupying a first vertical plane (along planar surface of door), the door being configured for suspension on hinges (not labeled, but fully capable of being disclosed by Viney), the locking system comprising: 
a key axle (operating member that enters 6a – not explicitly labeled, see col. 4 lines 14-61, Fig1) having an external end (faces outside door, fig1) and an internal end (faces into the door, fig1), and extending through an aperture (not explicitly labeled, see fig1) in the door perpendicularly to the vertical plane; 
a disc (6) occupying a second vertical plane (along planar surface of disc, fig1), and being fixedly mounted at the internal end of the key axle, the disc having a first perimeter defining a first set of teeth (protrusions on outermost perimeter of 6); 
a plate (3) occupying a third vertical plane (along planar surface of plate, fig1) and mounted to the internal side of the door such as to allow the plate to slide horizontally and extend a distal end (left end, shown in fig1) of the plate towards beyond the door perimeter, wherein the plate defines an aperture (the spaces between the teeth create an aperture) having a second perimeter (not labeled, see fig1) sized to receive (fig1) the first perimeter of the disc, and wherein the second vertical plane of the disc lies within (fig1) the aperture so that the second vertical plane is co-planar (fig1) with the third vertical plane; 

an upper linking arm (2 in fig1) and a lower linking arm (4 in fig1), wherein a first end (lower end of 2, fig1) of the upper linking arm is attached by pinned connection to the disc ( via 7a) and a first end (upper end of 4) of the lower linking arm is attached by pinned connection (via pin on 6, not labeled, shown in fig1 – that pin is connected to the teeth on 4, therefore making the connection between 6 and 4, a pinned connection) to the disc; 
an upper locking pin (rod above 2 in fig1) and a lower locking pin (rod below 4 in fig1), wherein a second end (upper end of 2, fi1) of the upper linking arm is operably connected to the upper locking pin, and a second end (lower end of 4, fig1)of the lower linking arm is operably connected to the lower locking pin; 
whereby, when the key axle is rotated the disc is caused to rotate and (a) the first set of teeth engage with the second set of teeth so that the plate slides horizontally to extend the distal end of the plate towards beyond the door perimeter, and (b) the upper linking arm and the lower linking arm are caused to move away from the disc (to latch the door), thereby to extend the upper locking pin and the lower locking pin towards beyond the door perimeter. (fig1) 

Regarding claim 2, Viney further discloses the locking system of claim 1, wherein the locking system is encased between an inner reinforcing plate (left wall of 1, fig2) and an outer reinforcing plate (right wall of 1, fig2).


1 wherein the upper locking pin and the lower locking pin respectively each pass through an aperture (not labeled, aperture extends through top wall 5 and bottom wall 5, fig1) formed in a horizontally extending stabilizing plate (top wall 5, bottom wall 5) that is attached to the door. (Viney fig1-2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viney US 5865479 (hereinafter referred to as Viney) as applied to claim 1 above and further in view of Amgar US 4362034 (hereinafter referred to as Amgar). 

Regarding claim 3, Viney teaches the locking system of claim 2 with an inner reinforcing plate and an outer reinforcing plate but does not teach wherein the inner reinforcing plate and the outer reinforcing plate respectively are each riveted to the door. 

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the locking system of Viney with the concept of using rivets, as taught by Amgar, in order to further secure the attachment between the components of an assembly. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to locking systems.
Related but not relied upon art: US 5513505, 4973091, US 6478345. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675